Curia, per Butler, J.
This is a case in which there was a joint liability against two on judgment, and upon which one party alone has been sued. From the record itself, it appeared that the judgment was joint, with an averment of a several liability. The party sued moved for a non-suit, mainly on the ground that the other party should havé been joined for conformity, with~a suggestion of his absence, for the purpose of preserving original liabilities.
It is clear that this motion’was not the proper mode of taking advantage of the omission, but'that it should have been done by a plea in abatement. Motion refused.
Richardson, O’Neall, Evans, Wardlaw and Frost, JJ. concurred.